Case: 12-41254       Document: 00512473113         Page: 1     Date Filed: 12/17/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                        December 17, 2013
                                     No. 12-41254
                                  Conference Calendar                      Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

RAAF ATRACH,

                                                  Defendant-Appellant


                   Appeals from the United States District Court
                        for the Southern District of Texas
                             USDC No. 7:11-CR-599-1


Before DAVIS, DENNIS, and CLEMENT, Circuit Judges.
PER CURIAM:*
       Appealing the judgment in a criminal case, Raaf Atrach raises an
argument that he concedes is foreclosed by United States v. Betancourt, 586 F.3d
303, 308-09 (5th Cir. 2009), which held that knowledge of drug type and quantity
is not an element of the offense under 21 U.S.C. § 841. The appellant’s motion
for summary disposition is GRANTED, and the judgment of the district court is
AFFIRMED.



       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.